[WISDOM] Circuit Judge
(dissenting):
I cannot agree with the Court’s conclusion that the Texas Employment Commission’s own employment practices are beyond the scope of the coverage of Title VII.
A specific provision of the Act, § 2000e-2(b), prohibits discrimination by employment agencies.1 A corresponding definitional section tells us just what an “employment agency” is.2- The defini*42tional section, § 2000e(c), excludes from the definition of an “employment agency” any “agency of a state,” but excluded from the exclusion — that is, precisely covered by the definition' — is “the system of State and local employment services receiving Federal assistance.” The TEC has never denied the allegation 'of Mrs. Schattman’s complaint that TEC is “charged with the responsibility of administering in the State of Texas the ‘national system of employment offices’ authorized by the Wagner-Peyser Act, 29 U.S.C., Section 49, et seq.” TEC is, /then, directly covered by the language of the “employment agency” definition.
Consequently, the question presented by Mrs. Sehattman’s case is not one of coverage, but rather one of the meaning of the substantive requirements imposed on federally-assisted state employment agencies. It is clear from the language of § 2000e-2(b) that the referral practices of covered agencies are subject to a requirement of non-discrimination. The question before us is whether the in-house employment practices of covered employment agencies are likewise subject to the requirement of non-discrimination. The district court properly argued that the language of § 2000e-2 (b) making it unlawful “otherwise to discriminate against” an individual was meant to bring the in-house employment practices of covered employment agencies within the prohibition of non-discrimination. Otherwise, the district' court reasoned, the phrase would be completely redundant.
To me, the conclusion reached by the district court is unassailable. First, it tracks closely the language of the statute, language about as explicit as a statute can be. Second, I have grave doubts that Congress could license discriminatory employment practices by a state agency that was the recipient of federal funds, consistent with the equal protection obligations imposed on the federal government through the Due Process Clause of the Fifth Amendment. Finally, reading the act to prohibit in-house discrimination by covered state employment agencies seems necessary to avoid the anomalous conclusion the Court reaches today. It seems incredible to me that Congress could have intended to ban discriminatory referral practices by federally-funded state employment agencies while allowing those agencies to discriminate under their own roofs.
The Court never really explains why it refuses to impose the statutory ban on “otherwise discriminating” on TEC, a federally-funded state employment agency forthrightly included within the Act’s coverage. The Court says a good deal about the “plain meaning” of the exclusion for state agencies from the definition of an “employer.” But at the same time it ignores the plain meaning of the provisions defining a covered “employment agency” and setting forth the obligations imposed on covered agencies. In short, the Court has focused on the general definition of an “employer” but has failed to recognize that another more specific section of the Act deals with the special class of employers called employment agencies.
Because I believe that TEC is covered by Title VII, I would reach the question whether a uniform policy requiring preg- j nant females to terminate their employ-! ment no later than two months before' child delivery violates Title VII. Fe--' male employees are the only employees of TEC who become pregnant; it follows that they are provisionally dis-, missed from work on account of their/ sex — a violation of § 2000e-2(a). At trial, TEC had the burden of proving that this discrimination is, under § 2000e-2(e), “a bona fide occupational qualification reasonably necessary to the normal operation of that particular business or enterprise.” The district court explicitly found that TEC had not proved *43“reasonable cause to believe that all or substantially all women would be unable to perform safely and efficiently” beyond the seventh month of pregnancy. Weeks v. Southern Bell Telephone & Telegraph Co., 5 Cir. 1969, 408 F.2d 228, 235. This conclusion is fully supported in the record, and I see no basis for discarding it on appeal. In my view, Mrs. Schattman stated and proved a violation of Title VII by TEC. As hi result, it is unnecessary for me to decide! whether the TEC violated the Equal Protection Clause as well.

. Section 2000e-2b provides:
It shall be an unlawful employment practice for an employment agency to fail or refuse to refer for employment, or otherwise to discriminate against, any individual because of his race, color, religion, sex, or national origin, or to classify or refer for employment any individual on the basis of his race, color, religion, sex, or national origin.


. Section 2000e(c) provides:
The term “employment agency” means any person regularly undertaking with or without compensation to procure employees for an employer or to procure *42ior employees opportunities to work for an employer and includes an agent of such a person; but shall not include an agency of the United States,, or an agency of a State or political subdivision of a State, except that such term shall include the United States Employment Service and the system of State and local employment services receiving Federal assistance.